654 S.E.2d 482 (2007)
Willie SPAULDING
v.
HONEYWELL INTERNATIONAL, INC. formerly known as Alliedsignal, Inc., Holtrachem Manufacturing Company LLC, Hotrachem GP, Inc., Bruce Davis, and Herb Roskind.
No. 390P07.
Supreme Court of North Carolina.
November 8, 2007.
J. Jerome Hartzell, Thomas N. Barefoot, Howard Twiggs, Donald H. Beskind, Raleigh, John C. Bell, Jr., James L. Bentley, Joel O. Wooten, Jr., Columbus, GA, for Spaulding.
J. Donald Cowan, Jr., Jeri L. Whitfield, Greensboro, Richard A. Schneider, J. Kevin Buster, Michael R. Powers, for Honeywell.
Prior report: ___ N.C.App. ___, 646 S.E.2d 645.

ORDER
Upon consideration of the petition filed on the 7th day of August 2007 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of November 2007."